COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of T. C., a Child
                            In the Interest of T.L.C., a Child

Appellate case number:      01-17-00497-CV
                            01-17-00498-CV

Trial court case number:    2014-71072
                            2011-08360

Trial court:                309th District Court of Harris County

        These appeals involve termination and child-protection cases. Appellant’s brief
initially was due on September 11, 2017. On October 2, 2017, appellant’s appointed
counsel filed an Anders brief in each appeal. We concluded that the appeals warranted
further development by counsel, abated the appeals, remanded the cases to the trial court,
and directed the trial court to appoint new appellate counsel. The trial court appointed
new appellate counsel, and appellant’s brief was then due on November 6, 2017.
Appellant has filed a motion for an extension to December 4, 2017 to file her brief. We
grant the motion. Appellant’s brief is due to be filed in these appeals no later than
Monday, December 4, 2017. No further extensions will be granted. See TEX. R. APP.
P. 28.4(b), 35.3(c).
       Because these appeals involve termination and child-protection cases, this Court is
required to bring the appeals to final disposition within 180 days of June 30, 2017, the
date the notices of appeal were filed, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. (Vernon 2013).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: November 14, 2017